Citation Nr: 1542852	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.  

2.  Entitlement to service connection for a left ventral hernia.  

3.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1958 and from February 1962 to February 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held at the RO before the undersigned Veterans Law Judge in July 2015.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  A transcript of the hearing is of record.  

The record was held open for 60 days after the July 2015 hearing in order to provide the Veteran with an opportunity to submit additional evidence.  Subsequently, in August 2015, the Veteran submitted additional medical records accompanied by a waiver of initial RO consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paper claims system include additional VA treatment records that were reviewed by the RO prior to the issuance of the February 2012 statement of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT

The Veteran's left ventral hernia did not manifest in service and is not otherwise related thereto.  


CONCLUSION OF LAW

A left ventral hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in March 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

Although the Board is remanding part of the appeal in order to obtain additional service treatment records, the Board finds that there is no possibility that the service treatment records could substantiate the claim.  In this regard, the Veteran testified that he did not have a left ventral hernia during service and seeks service connection on the basis that he cannot treat his left ventral hernia because of surgeries that were performed on his right hernia during service.  See, July 2015 Brd. Hrg. Tr. at 22.  As the Board acknowledges that he did have a right hernia operation during service, there is no possibility that the treatment records could help substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

It also appears that the Veteran sought private treatment for his hernias; however, the Veteran never provided the names and addresses of his private physician or authorized VA to obtain the records.  The Veteran was also provided with an opportunity to submit the records himself, but he did not do so.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran was afforded a VA examination in connection with his claim in December 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion is adequate to decide the case because it is predicated on an examination of the Veteran and a review of the claims file, including the Veteran's post-service VA and private medical treatment records documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in July 2015.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  Moreover, the record held open for a period of 60 days to provide the Veteran the opportunity to submit additional evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

The Veteran has claimed service connection for a left ventral hernia on the basis that the residuals of his prior right inguinal hernia surgeries, to include one from a period active duty, have rendered his current left ventral hernia inoperable.  See, Brd. Hrg. Tr. at 22-26.  The Board notes that the Veteran and his representative clearly articulated that the Veteran did not seek service connection for a right inguinal hernia or for residuals of a right inguinal hernia, except to the extent that the residuals rendered the left ventral hernia inoperable.  Id. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that an injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran did not have a left hernia noted on his April 1954 enlistment examination, the Board finds that the Veteran is presumed sound.  There is also insufficient evidence to rebut the presumption of soundness.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left ventral hernia. 

The Veteran clearly has a diagnosis of a left ventral hernia.  In this regard, the December 2009 VA examiner diagnosed him as having a left ventral hernia.  His service treatment records also show that he had a right inguinal hernia during service that was repaired without complication with a hernioplasty.  See, August 1954 service treatment records.  Thus, the remaining question is whether there is a relationship between the current left ventral hernia and the in-service right inguinal hernia and hernioplasty.  

Initially, the Board finds that a left ventral hernia did not manifest in or have its onset during service.  In this regard, the Veteran's service treatment records show that he had a prior left hernioplasty at the age of 14, but his enlistment examination in April 1954 and all subsequent in-service examinations show that the Veteran did not have a left ventral hernia.  See, July 1952 medical examination report; December 1953 medical examination report; April 1954 medical examination report; March 1958 medical examination report; February 1962 medical examination report; February 1964 medical examination report.  The only notation related to the left abdomen was a complaint of left abdominal tenderness in March 1962.  Furthermore, the Veteran does not contend that his left ventral hernia manifested during service.  In fact, the Veteran acknowledged that the left ventral hernia manifested well after separation after an abdominal aneurysm repair.  See, Brd. Hrg. Tr. at 23; see also, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).   

The post-service VA medical evidence shows that the Veteran had multiple hernias since separation from service.  Significantly, the Veteran had an abdominal aneurysm in January 2001 which resulted in an aneurysm repair that included mesh in November 2001.  Shortly after the repair, the Veteran developed a hernia in the left lower abdomen.  In April 2002, he noticed another hernia in the left mid-abdomen.  The two hernias were reported to be easily reducible.  In November 2003, the Veteran reported that he was born with a weak abdominal wall and that he had multiple recurrent abdominal hernias with six prior surgical repairs.  The December 2003 VA treatment records show that the Veteran had a recurrent ventral hernia and had a laparoscopic ventral hernia repair with mesh.  In June 2009, he complained of recurrent hernias and stated that the hernia has increased in size over the last several months despite an abdominal binder.  See June 2009 VA treatment record.  

The Veteran underwent a VA examination in December 2009 during which he had a right inguinal hernia for which he underwent surgery at the base in 1954.  He stated that he had another operation, but he did not remember where, when, or why.  He also indicated that he had eleven hernias in his life and currently had two hernias; one that was small at the epigastric area due to surgery for aortic aneurysm and the other was located in the left, lower abdomen.  The examiner noted that he had a right iliac artery repair in October 2001, an abdominal aortic aneurysm repair in November 2002, and a status post ventral incisional hernia repair performed laparoscopically with the use of mesh in December 2003.  The examiner found that the Veteran had a left ventral hernia that was not remediable or operable.  

The examiner opined that the left ventral hernia was less likely as not caused by or a result of the right inguinal hernia repair during service.  In so doing, the examiner explained that the Veteran had a right inguinal hernia repair during service with no documented complications following the surgery.  He also did not have any chronic disabilities noted in the service treatment records or following active duty.  The examiner explained that the recent, left ventral hernia occurred after the surgery of an abdominal aneurysm.  The examiner also noted that the side and site of the hernias are different, as the surgery done in service was for the right side and on the inguinal area whereas the present hernia was located on the left side and in the abdominal wall.  The Board affords significant probative weight to this opinion because it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Significantly, the Veteran and his representative do not allege that the right inguinal hernia and subsequent repair during service caused or is related to the development of the current left ventral hernia.  See, Brd. Hrg. Tr. at 22-26.  As noted above, the Veteran testified that he seeks service connection for the left ventral hernia on the basis that the repairs needed for the current hernia cannot be performed because of his previous hernia repairs, to include the hernia repair during service.  Id.  The Veteran's VA physician submitted a statement and reported that he discussed with the Veteran the fact that his prior abdominal operations would make any future abdominal incisional hernia repair more complicated and would increase the operative time.  The physician further stated that, due to his minimal symptoms, he and the Veteran decided that the risks did not outweigh the benefits of surgery.  See, August 2015 statement.  The Board finds the physician's statement to be probative and accepts that that the Veteran would have increased complications if he had the left hernia surgery because of his prior hernia surgeries.  

Nevertheless, entitlement to service is not warranted because the evidence does not support a nexus between a current disability and an in-service disease or injury.  Specifically, service connection is warranted for disability incurred in or resulting from personal injury suffered or disease contracted during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Thus, the mere fact that the Veteran's current left hernia may be deemed inoperable as a result of an in-service hernia operation, does not satisfy the nexus element of service connection.  The Veteran's left ventral hernia was not incurred in and did not result from personal injury suffered or disease contracted during service, and the Veteran does not contend otherwise.  

The Board notes that a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Here, the Veteran does not have any service-connected disabilities, to include any right inguinal hernia; therefore, service connection cannot be granted on a secondary basis.  Furthermore, based on the testimony presented at the July 2015 hearing and on the evidence of record, to include the December 2009 VA examination that showed no residuals of the right inguinal hernia, the Board finds that a referral for a claim of service connection for a right inguinal hernia is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ventral hernia.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a left ventral hernia is not warranted.


ORDER

Service connection for a left ventral hernia is denied.  


REMAND

The Veteran has claimed that he has a left foot disorder and a cervical spine disorder related to injuries sustained during active duty.  The Board finds, however, that additional development is necessary before it can adjudicate the claims.  

In this regard, it appears that there may be outstanding, relevant records.  Specifically, the January 2010 VA spine examiner noted that it appeared that the service treatment records were incomplete.  Furthermore, the Veteran testified that he was treated for a right foot injury while aboard the USS Wisconsin in around 1954 or 1955.  See, Brd. Hrg. Tr. at 5.  Thus, an attempt should be made to secure any outstanding service treatment records.  

Additionally, the Veteran testified that he sought treatment for his right foot from Dr. D. at the Mayo Clinic in Jacksonville, Florida (initials used to protect privacy).  See, Brd. Hrg. Tr. at 9.  Therefore, an attempt should be made to secure all outstanding, private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records.  The AOJ also request any relevant ship logs from the USS Wisconsin dated in 1954 and 1955.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right foot and neck, to specifically include from the Mayo Clinic in Jacksonville, Florida, in the 1980's.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records from VA healthcare facilities.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a VA medical opinion.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


